      Case 4:19-cr-00170-ALM-KPJ Document 9 Filed 07/30/19 Page 1 of 2 PageID #: 25

DATE 7/30/2019                                              CASE NUMBER 4:19CR170-2 ALM/KPJ
LOCATION Sherman                                                   USA                         Assigned
JUDGE Christine A. Nowak                                           V gvi CCT €t««                    ta4i>. g         Appeared
DEPUTY CLERK K. Lee
COURT REPORTER Digital Recording                             NOBLE NWACHUKWU
USPO: . , -A6*                                              Defendant
Interpreter: Not Required
BEGIN: A »i -/ 1001 ft -tw •
                                                            Attorney


       INITIAL APPEARANCE
      ARRAIGNMENT

      Defendant Sworn                       Interpreter Required


      Dft appears: with ETwithout counsel             pro se              Counsel appears on behalf of defendant



      Date of arrest: 111A /1                      (Other district court & case #)

      Dft CKadvised of charges, penalties, and rights

      Dft first appearance with counsel CJA appointed Retained EfFederal Public Defender appointed

      Attorney:                                  V     ¦.      ¦

      Dft advises the Court that he/she                      has counsel: or,         will hire counsel.

      Dft Requests appointed counsel, is sworn & examined re: financial status.

It    Financial affidavit executed by dft. The court finds the defendant able £/tnable to employ counsel.

                                       appointed S / U.S . Pub Defender ~                      -.. A-tVSovK appointed

      If dft cannot retain counsel, the court is to be advised within days so counsel may be appointed.



      Govt motion for detention Govt oral motion for continuance                   Oral Order granting Oral Order denying

      Defendant oral motion to continue detention hearing                          Oral Order granting Oral Order denying

      Arraignment set

      Detention Hrg set                                                             Temp Detention Order Pending Hearing

      Order setting conditions of release Bond executed

      Dft signed Waiver of Detention Hearing.

      Dft remanded to custody of U.S. Marshal.

      Dft            motion

      Gvt               motion
      Case 4:19-cr-00170-ALM-KPJ Document 9 Filed 07/30/19 Page 2 of 2 PageID #: 26
                                    ARRAIGNMENT


B    Arraignment held


     Dft appears with counsel


     Dft       B sworn
               H received copy of charges               G chscussed charges with counsel charges read
               tlkwaived reading of charges


     Dft enters a plea of: E not guilty
     to         Qv\                    o-

Q/   Pretrial Discovery ajj Jn pection Order entered. Case set for. final pretrial conference / jury selection and trial setting on
              MAC / ALm) Pretrial Date:




                                                                                                                                      :



     Defendant remanded to custody USM IQ Defendant RELEASED on conditions of release after out-processing by USM


     Recess
